Title: From George Washington to Benjamin Lincoln, 18 August 1782
From: Washington, George
To: Lincoln, Benjamin


                  
                     Dear Sir
                     Head Quarters 18th Augt 1782
                  
                  I have been honored with your favr of the 12th inclosing sundry Resolves of Congress to which due attention shall be paid.your proposed arrangement of the department of the Feild Commissary of Military Stores is under consideration—the principal doubt is whether the Brigade Quarter Masters can or will undertake and execute the duty of Brigade Conductors—also General Knox seems to be of opinion that a Dy Feild Commy and two Conducters or Clerks will be absolutely necessary at West point when that shall become the grand deposit of our Stores—and which it will be when the Magazine of Fishkill is broken up—I shall return you my opinion at full as soon as I have collected those of some of the Officers upon the subject.  I have the honor to be &c.
                  
               